Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments and amendments filed 21 December 2021 are persuasive.  Specifically, while the closest prior art such as Lee and Hashimoto (cited in previous rejections) teach the ability to use obliquely extending sensing wires and thermal adhesive to cover connection regions between the sensing wires and circuit board (see combination of references previously applied), the independent claims distinguishes from the prior art as a whole in requiring a battery module comprising: 
a battery cell assembly including a plurality of battery cells arranged along an axis extending between a front and a rear of the battery cell assembly; 
a sensing assembly mounted to the battery cell assembly so as to cover the front and the rear of the battery cell assembly; a module case which receives the battery cell assembly and the sensing assembly mounted thereto; and a thermally conductive adhesive interposed between an upper inner surface of the module case and an upper side of the battery cell assembly, wherein the sensing assembly includes: 
a first busbar frame assembly positioned at the front of the battery cell assembly; a second busbar frame assembly positioned at the rear of the battery cell assembly, facing the first busbar frame assembly; and a sensing wire connecting the first busbar frame assembly and the second busbar frame assembly, 
the sensing wire running across the upper side of the battery cell assembly along a direction oriented obliquely relative to the axis, and wherein the thermally conductive adhesive extends over a first region and a second region of the upper side of the battery cell assembly, the first and second regions defined on respective opposing sides of the sensing wire, such that the thermally conductive adhesive does not extend over the sensing wire of the upper side of the battery cell assembly.
Conversely, the prior art intentionally covers the sensing wires (see for example, figures of Lee et al. US Pub 2016/0374200) and does not include the separate regions of thermal adhesive on either opposing side such that the thermally conductive adhesive does not extend over the sensing wire as required by the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723